DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a bar 12 in para. [0036], page 11, para. [0055], page 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjusting drive for adjustment of the apron bridge in relation to the drafting system carriage and/or of the drafting system carriage transversely to the circumferential direction of the bottom apron” in claim 8; “the adjusting drive is connected to a control device for defining the adjustment movement of the drafting system carriage and/or the apron bridge” in claim 9; “the adjusting drive is connected to a control device for defining the adjustment length and the adjustment frequency” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An apron drafting system for a spinning machine with a bottom apron guided over a drivable bottom roller, the bottom apron being supported in the area of a drawing zone by a sliding section of an apron bridge, characterized in that …”, it is unclear structures “a bottom apron”, “a drivable bottom roller”, “a drawing zone” and “a sliding section of an apron bridge” belong to an apron drafting system or a spinning machine?
Likewise, it is unclear the following structures belong to an apron drafting system or a spinning machine, i.e. “the drawing zone” in claim 3, “the apron bridge has two guide bars…of the line section” in claim 4, “the guide bars have a sliding coating in the area of contact with the bottom apron” in claim 5, “the guide bars are arranged on a stabilizing bar” in claim 6, “adjustment of a drafting system carriage with the bottom roller, the bottom apron and the apron bridge and/or the apron bridge in relation to the drafting system carriage” in claim 7, “adjusting drive for adjustment …of the bottom apron” in claim 8, “the adjusting drive is connected to a control device” in claim 9, “the adjusting drive is connected to a control device… adjustment frequency” in claim 10.
Claim 5 recites “the guide bars have a sliding coating in the area of contact with the bottom apron”, it is unclear “a sliding coating” is different material layer on the guide bar or the material of the guide bar itself acts like a sliding coating?
Claim 7 recites “adjustment of a drafting system carriage with the bottom roller…”, it is unclear the Applicant wants to claim a method of adjustment or any structure to perform the method of adjustment?
It is also unclear what structure to perform the process “adjustment of a drafting system carriage … and/or the apron bridge in relation to the drafting system carriage, is transverse to the circumferential direction of the bottom apron”.
Claim 8 recites “an adjusting drive for adjustment … of the drafting system carriage transversely to the circumferential direction of the bottom apron” and claim 9 recites “the adjusting drive is connected to a control device for defining the adjustment movement of the drafting system carriage”, it is unclear the drafting system carriage can move or cannot move as the drafting system carriage is connected to the base and support the roller and the apron bridge by two support portions, it is unclear which structures adjust the movement of the drafting system carriage and/or apron bridge transversely to the circumferential direction of the bottom apron?
Claim 9 recites “the adjusting drive”, “the adjustment movement of the drafting system carriage”, there is insufficient antecedent basis for this limitation in the claim. It is also unclear which structures the Applicant mentions by “adjusting drive” to perform adjustment movement of the drafting system carriage and/or the apron bridge.
Claim 10 recites “the adjustment length”, “the adjustment frequency” in line 2, there is insufficient antecedent basis for this limitation in the claim. 
It is unclear which structures the Applicant mentions by “adjusting drive” to perform “adjustment length” and “adjustment frequency”?
It is also unclear which length of which structure the Applicant wants to mention, is it length of the apron bridge? Length of drafting system? or of different structures? Likewise, it is unclear which adjustment frequency of which structures the Applicant wants to mention?
Claim 10 recites “a control device” in line 2, it is unclear “a control device” in claim 10 is the same or different from “a control device” in claim 9?
Any remaining claims are rejected as depending from a rejected base claim. 
In the art rejections below the claims have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith (US 3404434).
Regarding claim 1, Smith teaches an apron drafting system (fig. 2) for a spinning machine with a bottom apron (fig. 2, apron 20) guided over a drivable bottom roller (fig. 2, roller 12), the bottom apron being supported in the area of a drawing zone by a sliding section (fig. 2, upper surface of the nose bar 19) of an apron bridge (fig. 2, nose bar 19), 
characterized in that 
the apron bridge for guiding the bottom apron has a line section (fig. 3, section between two guides 21 and 22) with a guide (fig. 3, guide 21/22) for lateral guidance of the bottom apron circulating around the apron bridge (column 2, lines 25-28).
Regarding claim 3, Smith teaches the drawing zone is a main drawing zone (fig. 2).
Regarding claim 4, Smith teaches the apron bridge has two guide bars (fig. 3, guides 21 and 22) arranged at a distance from one another and laterally enclosing the bottom apron in the area of the line section (fig. 3).
Regarding claim 6, Smith teaches the guide bars are arranged on a stabilizing bar which is arranged in an area of the apron bridge opposite the sliding section (annotated Smith fig. 3 below).

    PNG
    media_image1.png
    286
    420
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3404434), as applied to claim 1 above, and further in view of Stalder (US 20060010656).
Regarding claim 2, Smith does not teach the spinning machine is an air spinning machine. However, Stalder teaches the spinning machine is an air spinning machine (fig. 4, para. [0023], a spinning box 20 produces a yarn 17 by means of an air spinning method). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the drafting system of Smith with air spinning machine as taught by Stalder for the benefit of providing efficiency, flexibility and high quality of yarns.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3404434), as applied to claim 1 above, and further in view of Darcis (US 5918456).
Regarding claim 5, Smith does not teach the guide bars have a sliding coating in the area of contact with the bottom apron. However, Darcis teaches the guide rail has a sliding coating in the area of contact with the bottom apron (column 3, lines 16-18). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the guide bars of Smith with a sliding coating as taught by Darcis for the benefit of facilitating in movement the apron around the apron bridge.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3404434), as applied to claim 1 above, and further in view of Shlykov (US 4280252).
Regarding claim 7, Smith does not clearly teach adjustment of a drafting system carriage with the bottom roller, the bottom apron and the apron bridge and/or the apron bridge in relation to the drafting system carriage, is transverse to the circumferential direction of the bottom apron. 
However, in the same field of endeavor, Shlykov teaches adjustment of a drafting system carriage (fig. 2, element 12) with the roller, the apron (fig. 1, element 4) and the apron bridge (fig. 2, element 8) and/or the apron bridge in relation to the drafting system carriage, is transverse to the circumferential direction of the bottom apron (fig. 2, column 3, lines 12-23). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apron bridge system of Smith with an adjustment system as taught by Shlykov for the benefit of indefinitely adjusting the gap between the endless aprons in the area of exit from the feed couple to have the optimum distribution of the friction force (Shlykov, column 2, lines 50-55).
Regarding claim 8, Smith does not teach the apron bridge and/or the drafting system carriage is connected to an adjusting drive for adjustment of the apron bridge in relation to the drafting system carriage and/or of the drafting system carriage transversely to the circumferential direction of the bottom apron. 
However, Shlykov teaches the apron bridge and/or the drafting system carriage is connected to an adjusting drive (fig. 2, element 17) for adjustment of the apron bridge (fig. 2, element 8) in relation to the drafting system carriage (fig. 2, element 12) and/or of the drafting system carriage transversely to the circumferential direction of the bottom apron (column 3, lines 12-23). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apron bridge system of Smith with an adjusting drive as taught by Shlykov for the benefit of providing relative rotation of the apron bridge in a vertical plane extending transversely of the travel of the treated fibrous material (Shlykov, column 3, lines 20-24).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3404434), as applied to claim 1 above, and further in view of Musha (US 5660035).
Regarding claims 9-10, Smith does not teach the adjusting drive is connected to a control device for defining the adjustment movement of the drafting system carriage and/or the apron bridge; and the adjusting drive is connected to a control device for defining the adjustment length and the adjustment frequency.
However, in the same field of endeavor, Musha teaches the adjusting drive is connected to a control device (fig. 2, controller 6) for defining the adjustment movement of the drafting system carriage and/or the apron bridge (fig. 2, column 4, lines 30-45); the adjusting drive is connected to a control device (fig. 2, controller 6) for defining the adjustment length (thickness of yarn 13) and the adjustment frequency (1/f) (column 2, lines 55-62).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the system of Smith with a controller as taught by Musha for the benefit of providing a yarn in which the diameter does not vary randomly, rather the variations have a correlation; specifically a 1/f fluctuation (Musha, column 2, lines 13-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/BAO-THIEU L NGUYEN/            Examiner, Art Unit 3732